 


Exhibit 10.3


STOCK OPTION AGREEMENT


Pursuant to the Sysco Corporation 2013 Long-Term Incentive Plan
    
Under the terms and conditions of the Sysco Corporation 2013 Long-Term Incentive
Plan, (the “Plan”), the terms of which are hereby incorporated into this Stock
Option Agreement (this “Agreement”) by reference, Sysco Corporation (the
“Company” or “Sysco”) grants to you (the “Optionee”) an option to purchase
shares of the Company’s Common Stock, $1.00 par value, (“Stock”) subject to
adjustment as provided in the Plan (the “Option”). The Option is offered in
accordance with and subject to the terms, conditions and restrictions of this
Agreement, including any country-specific provisions for the Optionee’s country
in Appendix A attached hereto. The number of shares of Stock subject to this
Agreement, the exercise price of the Option, and the date of grant (the “Grant
Date”) are set forth in the records of the Company and have been made available
to the Optionee either (1) directly to the Optionee by the Company, or (2)
electronically by the Company to the Optionee through the website of a third
party administrator engaged by the Company, and by accepting this Option, the
Optionee acknowledges and agrees that he or she has received and/or accessed
such information and that such information forms a material part of this
Agreement.


Unless terminated earlier in accordance with the terms of the Agreement, this
Option shall terminate and expire at the close of business on the final trading
day immediately prior to the tenth anniversary of the Grant Date and shall be
subject to the Terms and Conditions of Stock Option attached hereto and
incorporated in this Agreement by reference.


By accepting this Option, the Optionee accepts and agrees to be bound by all of
the terms and conditions of the Plan and Terms and Conditions of Stock Option,
and the Optionee acknowledges receipt of the Plan. In the event of any conflict
between the terms of this Agreement and the Plan, the Plan will prevail.


The Option and this Agreement are not effective or enforceable until the
Optionee properly acknowledges acceptance of the Option by completing the
electronic receipt as soon as possible, but in no event later than 90 days from
the Grant Date. If the Optionee does not properly acknowledge acceptance of the
Option and the terms of this Agreement on or within 90 days from the Grant Date,
this Option will be forfeited.






            


Form approved August 2017
S13US-3



--------------------------------------------------------------------------------

 




SYSCO CORPORATION
TERMS AND CONDITIONS OF STOCK OPTION




1.
General Conditions. Please carefully review all of the provisions of the Plan.
In addition to the conditions set forth in the Plan, the Option is contingent
upon satisfying the terms and conditions set forth in this Agreement.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Plan.



2.
Vesting. The Option will vest in three equal tranches over a period of three
years (one-third on each of the first, second, and third anniversaries of the
Grant Date), subject to any acceleration provisions contained in the Plan or
otherwise set forth in this Agreement and the Optionee’s continuous employment
or service with the Company or any of its Subsidiaries from the Grant Date
through the applicable vesting date (each date on which a portion of the Option
will vest pursuant to this Agreement, a “Vesting Date”).



3.
Maximum Term. Unless terminated earlier in accordance with the terms of this
Agreement, this Option will expire at the close of business on the final trading
day immediately prior to the tenth anniversary of the Grant Date.



4.
Exercise Restrictions. Subject to any country-specific variations, the vested
portion of the Option may be exercised at any time after its applicable Vesting
Date and prior to the expiration of the Option, provided that at the time of the
exercise all of the conditions set forth in the Plan and in this Agreement have
been met. No portion of the Option may be exercised prior to the first
anniversary of the Grant Date or after the expiration of the maximum term set
forth in Section 3, above.



5.
Accelerated Vesting Events. The Option awarded pursuant to this Agreement will
vest according to the schedule set forth in Section 2 of this Agreement, subject
to the Optionee’s continuous service with the Company or one of its Subsidiaries
through each applicable Vesting Date. Notwithstanding the foregoing, provided
that the Optionee has been in continuous service with the Company or one of its
Subsidiaries since the Grant Date through the date of termination of his or her
employment or service, (a) the Option shall remain in effect and continue to
vest according to the vesting schedule set forth in Section 2 of this Agreement,
irrespective of the continuous service limitations set forth in the first
sentence of this Section 5, upon the occurrence of (i) the Optionee’s
termination of employment by reason of Retirement in Good Standing (as defined
in Section 19, below) or (ii) the Optionee’s termination of employment or
service by reason of Disability (as defined in Section 19, below), and (b) the
Option shall immediately vest upon the occurrence of (i) a “Change in Control
Termination” (as defined in Section 19, below) in accordance with Section
4.2(h)(ii) of the Plan or (ii) the Optionee’s termination of employment or
service by reason of death.

 
6.
Exercise Period. The Option will normally terminate on the earlier of (i) the
date of the expiration of the Option set forth in Section 3 of this Agreement or
(ii) the 90th day after severance of the Optionee’s employment relationship with
the Company or any Subsidiary, for any reason, for or without Cause. Whether an
authorized leave of absence, or an absence for military or government service,
constitutes severance of the Optionee’s employment or service relationship with
the Company or a Subsidiary will be determined by the Committee administering
the Plan at the time of the event. However, if before the expiration of the
Option, the Optionee’s employment relationship with the Company or a Subsidiary
terminates as a result of Retirement in Good Standing, Change in Control
Termination, or Disability, the Option will remain exercisable in accordance
with its terms as if Optionee remained in the employment or service of the
Company or a Subsidiary, and in the event of the Optionee’s death while employed
by or providing service to the Company or any Subsidiary, the Option may be
exercised by the executors or administrators of the Optionee’s estate for up to



Form approved August 2017
S13US-3
2



--------------------------------------------------------------------------------

 


three years following the date of the Optionee’s death, but in no event later
than the last day of the maximum term of the Option set forth in Section 3.


7.
Method of Exercise. At the time or times when the Optionee wishes to exercise
the Option, the Optionee shall be required to follow the procedures established
for doing so, which the Committee may revise from time to time. Notice of
exercise of the Option must be accompanied by a payment equal to the applicable
Option exercise price plus all Tax-Related Items (as defined below) required to
be withheld, collected or accounted for, if any, such amount to be paid in cash
or by tendering, either by actual delivery of shares of Stock or by attestation,
shares of Stock that are acceptable to the Committee, such shares to be valued
at Fair Market Value as of the day the shares are tendered, or paid in any
combination of cash and shares, as determined by the Committee. To the extent
permitted by applicable law and the policies adopted from time to time by the
Committee, the Optionee may elect to pay the exercise price through the
contemporaneous sale by a third party broker of shares of Stock acquired upon
exercise yielding net sales proceeds equal to the exercise price and any
withholding Tax-Related Items required to be withheld, collected or account for
and the remission of those sale proceeds to the Company.



Notwithstanding the foregoing, the Committee may require payment in a particular
or different method of exercise than those specified in this Section 7, may
allow the Optionee to exercise the Option only by means of a cashless exercise
(either a cashless “sell all” exercise or a cashless “sell-to-cover” exercise)
as it shall determine in its sole discretion, or may require the Optionee to
sell any shares of Stock the Optionee acquired under the Plan immediately or
within a specified period following the Optionee’s termination of employment (in
which case, this Agreement shall give the Company the authority to issue sales
instructions on the Optionee’s behalf).


8.
No Assignment. No right or interest of the Optionee in the Option may be
pledged, encumbered, or hypothecated or be made subject to any lien, obligation
or liability of the Optionee other than as provided in this Section 8. The
Option may not be sold, assigned, transferred or otherwise disposed of by the
Optionee other than by will or the laws of descent and distribution.



9.
Nature of Option. In accepting the Option, the Optionee acknowledges,
understands and agrees that:



a.
the Plan is established voluntarily by the Company, it is discretionary in
nature and the Company can amend, modify, suspend, cancel or terminate it at any
time, to the extent permitted under the Plan;

 
b.
this Option and any other awards under the Plan are voluntary and occasional and
do not create any contractual or other right to receive future options, awards
or benefits in lieu of any options or awards, even if similar options or awards
have been granted repeatedly in the past;



c.
all determinations with respect to any future options or awards, including, but
not limited to, the times when options or awards are made, the amount of the
options or awards and other conditions attached to the options or awards, will
be at the sole discretion of the Company and/or the Committee;

 
d.
participation in this Plan or program is voluntary;



e.
the Option and any shares of Stock acquired under the Plan upon exercise of the
Option are extraordinary items and do not constitute compensation of any kind
(and do not give a right of claim of any kind) for services of any kind rendered
to the Company or any of its Subsidiaries (including, as applicable, the entity
employing the Optionee or to which the Optionee provides services, (the
“Employer”) and which are outside the scope of the Optionee’s employment or
service contract, if any;



Form approved August 2017
S13US-3
3



--------------------------------------------------------------------------------

 




f.
this Option, and any income derived therefrom, are not paid in lieu of, and are
not intended to replace, any pension rights or compensation and are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any termination, severance, resignation, redundancy,
dismissal, end of service payments, bonuses, long-service awards, life or
accident insurance benefits, pension or retirement or welfare benefits or
similar payments;

 
g.
for the purposes of the Option, unless otherwise specified by the Company or any
Affiliated Company, the Optionee’s employment or service will be considered
terminated as of the date the Optionee is no longer actively providing services
to the Company or any Subsidiary (regardless of the reason for such termination
and whether or not later to be found invalid or in breach of employment laws in
the jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, the Optionee’s right to vest in the
Option under the Plan, if any, will terminate as of such date and will not be
extended by any notice period or period during with the Optionee is in receipt
of pay in lieu of such notice or severance pay (e.g., the Optionee’s period of
service would not include any contractual, statutory or common law notice period
or period during which the Optionee is in the receipt of pay in lieu of such
notice or severance pay or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Optionee is
employed or the terms of the Optionee’s employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Optionee is
no longer actively providing services for the purposes of the Option (including
whether the Optionee may still be considered to be providing services while on a
leave of absence);



h.
the future value of the underlying Stock is unknown, indeterminable and cannot
be predicted with certainty. If the shares of Stock subject to the Option do not
increase in value following the Grant Date, the Option will have no value. If
the Optionee exercises the Option and obtains the shares of Stock, the value of
those shares of Stock acquired upon exercise may increase or decrease in value,
even below the Option exercise price;

 
i.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option resulting from the termination of the Optionee’s employment or
other service relationship (for any reason whatsoever whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Optionee is employed or the terms of the Optionee’s employment agreement, if
any), and in consideration of the grant of the Option to which the Optionee is
otherwise not entitled, the Optionee irrevocably agrees never to institute any
claim against the Company, the Employer, any Subsidiary or any Affiliated
Company; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Optionee
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim;

 
j.
the Option and the Optionee’s participation in the Plan shall not create a right
to employment or be interpreted as forming an employment or services contract
with the Company, the Employer, any Subsidiary or any Affiliated Company and
shall not interfere with the ability of the Company, the Employer, any
Subsidiary or any Affiliated Company, as applicable, to terminate the Optionee’s
employment or service relationship (if any). The right of the Company or
Employer to terminate at will the Optionee’s employment or service at any time
for any reason is specifically reserved;

 
k.
if the Optionee is providing services outside the United States, the Optionee
acknowledges and agrees that neither the Company, the Employer, any Subsidiary
nor any Affiliated



Form approved August 2017
S13US-3
4



--------------------------------------------------------------------------------

 


Company shall be liable for any foreign exchange rate fluctuation between the
Optionee’s local currency and the United States Dollar that may affect the value
of the Option or of any amounts due to the Optionee pursuant to the exercise of
the Option or the subsequent sale of any Stock acquired upon exercise; and


l.
in the event of any conflict between communications to the Optionee by the
Company of the terms of this Agreement or the records of any third party
administrator and the Plan, the Plan will prevail.



10.
Responsibility for Taxes.



a.
Irrespective of any action taken by the Company or the Employer, the Optionee
hereby acknowledges and agrees that the ultimate liability for all income tax,
social insurance, social security, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the Optionee’s participation in
the Plan and legally applicable to the Optionee (“Tax-Related Items”), is and
remains the responsibility of the Optionee or the Optionee’s estate (as
applicable) and may exceed the amount actually withheld by the Company or the
Employer. The Optionee acknowledges and understands that the requirements with
respect to the Tax-Related Items may change from time to time as applicable laws
or interpretations change.



b.
Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Optionee
authorizes the Company, the Employer, and their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items
withholding obligations by one or a combination of the following:



i.
withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer, or any other payment of any kind
otherwise due to the Optionee by the Company and/or the Employer; or



ii.
withholding from proceeds of the sale of shares of Stock acquired upon exercise
of the Option, either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Optionee’s behalf pursuant to this authorization
without further consent); or



iii.
retention of or withholding in shares of Stock to be issued upon exercise of the
Option having a Fair Market Value that is sufficient to satisfy the Tax-Related
Items.



The Company and/or the Employer may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding rates or other applicable
withholding rates, including maximum applicable rates.


c.
Notwithstanding the foregoing in Section 10(b) of the Agreement, if the Optionee
is subject to Section 16 of the Exchange Act pursuant to Rule 16a-2 promulgated
thereunder, the Company will withhold in shares of Stock unless the use of such
withholding method is problematic under applicable law or has materially adverse
accounting or tax consequences, in which case, the withholding obligation may be
satisfied by one or a combination of methods set forth in Section 10(b)(i) and
(ii) above.



d.
If the obligation for Tax-Related Items is satisfied by withholding in shares of
Stock, for tax purposes, the Optionee is deemed to have been issued the full
amount of Stock subject



Form approved August 2017
S13US-3
5



--------------------------------------------------------------------------------

 


to the Option, notwithstanding that an amount of Stock was retained solely for
the purpose of paying the Tax-Related Items.


e.
In addition, the Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares of Stock or the proceeds of the sale of shares of
Stock, if the Optionee fails to comply with the Optionee’s obligations in
connection with the Tax-Related Items.



f.
The Optionee further acknowledges that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Option, including, but not limited
to, the grant, vesting or exercise of the Option, the issuance of Stock upon
exercise of the Option, the subsequent sale of Stock acquired pursuant to such
exercise and the receipt of any dividends and/or dividend equivalents following
the issuance of Stock upon the exercise of the Option; and (2) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the Option to reduce or eliminate the Optionee’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Optionee is subject to tax
in more than one jurisdiction, the Optionee acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.



11.
Prohibited Activities; Post-Employment Covenants; Additional Remedies of
Clawback and Recoupment.



a.
Notwithstanding any other term of the Agreement or any prior agreement to the
contrary, in order to be eligible to benefit from any portion of the Option, the
Optionee must have entered into an agreement containing restrictive covenants
concerning limitations of the Optionee’s behavior both during employment or
service and following termination of employment or service that is satisfactory
to the Company or one of its Subsidiaries. In the event the Optionee engages in
any action that violates any such restrictive covenants at any time during the
term of the Agreement, the Option shall be forfeited. The Optionee further
agrees that to the extent permitted by applicable law, upon demand by the
Company or one of its Subsidiaries, the Optionee will forfeit, return or repay
the “Benefits and Proceeds” (as defined below) in the event the Optionee
breaches any post-employment or post-service covenant with the Company and/or
any of its Subsidiaries.



b.
For the purposes of this Agreement, “Benefits and Proceeds” means:



i.
to the extent the Optionee has received any Stock in satisfaction of this Option
and the Optionee continues to hold those shares of Stock, the shares of Stock so
acquired;



ii.
to the extent the Optionee has received any Stock in satisfaction of this Option
and no longer owns the shares of Stock so acquired, cash in an amount equal to
the Fair Market Value of such shares of Stock on the date such payment is
demanded by the Company (which, unless otherwise determined by the Committee,
shall be equal to the closing sale price during regular trading hours of the
shares of Stock as reported by the New York Stock Exchange on such date); and



iii.
to the extent the Optionee has not received any Stock in satisfaction of this
Option, all of the Optionee’s remaining rights, title or interest in the Option.





Form approved August 2017
S13US-3
6



--------------------------------------------------------------------------------

 


12.
Electronic Delivery and Acceptance. The Optionee consents and agrees to
electronic delivery of any Plan documents, proxy materials, annual reports or
other related documents, and to the electronic review, confirmation and
acceptance procedures governing this Option. The Optionee consents and agrees
that any such electronic procedures may be effected by a third party engaged by
the Company to provide administrative services related to the Plan, including
any program adopted under the Plan. The Optionee further agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature. The Optionee acknowledges and agrees that the
Company may provide personal information regarding the Optionee and any award of
Options under the Plan, included but not limited to this Option, to any third
party engaged by the Company to provide administrative or brokerage services
related to the Plan.



13.
Data Privacy.    



a.
To the extent consent is required, the Optionee hereby consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Option materials by
and among, as applicable, the Employer, the Company any Subsidiary and any
Affiliated Company for the purpose of implementing, administering and managing
the Optionee’s participation in the Plan. The Employer and the Company will be
joint data controllers in relation to the Optionee’s personal data.



b.
The Optionee understands that the Employer, the Company, any Subsidiary and any
Affiliated Company may hold certain personal information about the Optionee,
including but not limited to his or her name, home address, email address,
telephone number, date of birth, social security number, passport number or
other identification number, salary, nationality, job title, any shares of Stock
or directorships held in the Company and details of all Options or any other
entitlements to shares of Stock awarded, cancelled, vested, unvested, or
outstanding in the Optionee’s favor (“Data”), for the purpose of implementing,
administering or managing the Plan. Certain Data may also constitute “sensitive
personal data” within the meaning of applicable local law. Such Data include,
but are not limited to, the information provided above and any changes thereto
and other appropriate personal and financial data about the Optionee. The
Optionee hereby provides explicit consent to the Company, the Employer, any
Subsidiary and any Affiliated Company to process any such Data to the extent it
is necessary for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan.



c.
The Optionee understands that Data will be transferred, for the purposes of
implementing, administering and managing the Optionee’s participation in the
Plan, to such equity plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Optionee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have data privacy
laws and protections which provide standards of protection that are different to
or lower than the standards provided by the data privacy laws in the Optionee’s
country. The Optionee understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. The Optionee authorizes the Company, the Company’s equity
service plan provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. The Optionee understands that
Data will be held only as long



Form approved August 2017
S13US-3
7



--------------------------------------------------------------------------------

 


as is necessary to implement, administer and manage the Optionee’s participation
in the Plan. The Optionee understands if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to or
deletion of Data or refuse or withdraw the consents herein, in any case without
cost, by contacting in writing his or her local human resources representative.
Further, the Optionee understands that he or she is providing the consents
herein on a purely voluntary basis. If the Optionee does not consent, or if the
Optionee later seeks to revoke his or her consent, his or her employment status
or service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Optionee’s consent is that
the Company would not be able to grant the Optionee Options or other equity
awards or administer or maintain such awards. Therefore, the Optionee
understands that refusing or withdrawing his or her consent may affect the
Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.


14.
Notices. Each notice relating to this Option shall be in writing. All notices to
the Company shall be addressed to the Corporate Secretary, Sysco Corporation,
1390 Enclave Parkway, Houston, Texas 77077. All notices to the Optionee shall be
addressed to the address of the Optionee on file with the Company or the
Employer. Either the Company or the Optionee may designate a different address
by written notice to the other. Written notice to said addresses shall be
effective to bind the Company, the Optionee and the Optionee’s representatives
and beneficiaries.



15.
Committee. The Optionee hereby agrees that any change, interpretation,
determination or modification of this Agreement by the Committee shall be final
and conclusive for all purposes and on all persons including the Company and the
Optionee; provided, however, that with respect to any amendment or modification
of the Plan which affects the Option made hereby, the Committee shall have
determined that such amendment or modification is in the best interests of the
Optionee of such Option.



16.
Modification of Agreement. If any of the terms of this Agreement may, in the
opinion of the Company, conflict or be inconsistent with any applicable law or
regulation of any governmental agency having jurisdiction, the Company reserves
the right to modify this Agreement to be consistent with applicable laws or
regulations. If all or any part or application of the provisions of this
Agreement are held or determined to be invalid or unenforceable for any reason
whatsoever by a court of competent jurisdiction in an action between Optionee
and the Company, each and all of the other provisions of this Agreement shall
remain in full force and effect. No change or modification of this Agreement
shall be valid unless it is in writing and signed by the party against with
enforcement is sought, except where specifically provided to the contrary
herein.



17.
No Advice Regarding Grant. None of the Company, any Subsidiary or any Affiliated
Company is providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Optionee’s participation in the Plan,
or the Optionee’s acquisition or sale of the underlying Stock. The Optionee is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.





Form approved August 2017
S13US-3
8



--------------------------------------------------------------------------------

 


18.
Entire Agreement; Severability. The Plan and this Agreement set forth the entire
understanding between the Optionee, the Employer, the Company and any Subsidiary
regarding the acquisition of the Stock and supersedes all prior oral and written
agreements pertaining to this Option. If all or any part of the provisions of
this Agreement are held or determined to be invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction in an action between the
Optionee and the Company, each and all of the other provisions of the Agreement
shall remain in full force and effect.



19.
Definitions. For purposes of this Agreement:



a.
“Retirement in Good Standing” means:



i.
in the United States and Canada, termination of employment after the date the
Optionee reaches (A) age 55 and the Optionee has 10 or more years of service
with the Company and its Subsidiaries, or (B) age 65, regardless of years of
service with the Company and its Subsidiaries; and



ii.
in all other jurisdictions, retirement, as determined by the Committee in its
sole discretion.



b.
“Disability” means:



i.
in the United States, that the Optionee has been determined by the Social
Security Administration to be totally disabled; and



ii.
in all other jurisdictions, disability, as determined pursuant to the Employer’s
long-term disability policy.



c.
“Change in Control Termination” means the occurrence of both: (A) a Change in
Control and (B) during the period commencing 12 months prior to the first
occurrence of the Change in Control and ending 24 months after such Change in
Control, the Company or one of its Subsidiaries involuntarily terminates the
Optionee’s employment or Service without Cause or the Optionee terminates
employment for Good Reason.



20.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Stock, the Company
shall not be required to deliver any Stock issuable upon exercise of the Option
prior to the completion of any registration or qualification of the Stock under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Optionee understands that the
Company is under no obligation to register or qualify the Stock with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Stock. Further, the
Optionee agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without the Optionee’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of Stock.



21.
Language. If the Optionee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.





Form approved August 2017
S13US-3
9



--------------------------------------------------------------------------------

 


22.
Appendix A. The Option shall be subject to any special terms and conditions for
the Optionee’s country set forth in Appendix A. Moreover, if the Optionee
relocates to one of the countries included in Appendix A, the special terms and
conditions for such country will apply to the Optionee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Appendix A
constitutes part of this Agreement.



23.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Optionee’s participation in the Plan, on the Option and on
any Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Optionee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.



24.
Insider Trading Restrictions/Market Abuse Laws. The Optionee acknowledges that,
depending on the Optionee’s country of residence, the Optionee may be subject to
insider trading restrictions and/or market abuse laws, which may affect the
Optionee’s ability to acquire or sell shares of Stock or rights to shares of
Stock (e.g., Options) under the Plan during such times as the Optionee is
considered to have “inside information” regarding the Company (as defined by the
laws in the Optionee’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under the Company’s insider trading policy. The Optionee acknowledges
that it is his or her responsibility to comply with any applicable restrictions,
and the Optionee is advised to speak to his or her personal advisor on this
matter.    



25.
Waiver. The Optionee acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or acceptance of any subsequent breach by the
Optionee or any other person claiming rights with respect to the Option.



26.
Governing Law and Venue. This Option has been granted and this Agreement has
been made in and shall be governed by, construed under and in accordance with
the laws of the State of Texas, without regard to the conflict of law
provisions, as provided in the Plan. Any and all disputes relating to,
concerning or arising from this Agreement, or relating to, concerning or arising
from the relationship between the parties evidenced by the Option or this
Agreement, shall be brought and heard exclusively in the United States District
Court for the Southern District of Texas or Harris County, Texas. Each of the
parties hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; irrevocably consents to the jurisdiction of such
courts in any legal or equitable proceedings related to, concerning or arising
from such dispute, and waives, to the fullest extent permitted by law, any
objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.



27.
Mobility. If, during the course of the Optionee’s employment with the Company or
any of its Subsidiaries or during the provision of services to the Company or
any of its Subsidiaries, the Optionee relocates to another jurisdiction, the
Company reserves the right to modify the terms of this Agreement and/or impose
other requirements on the Optionee’s participation in the Plan, on the Option
and on any shares of Stock acquired under the Plan, to the extent the Company or
any of its Subsidiaries determine it is necessary or advisable to comply with
local law, rules and/or regulations or to facilitate the operation and
administration of the Option and the Plan, and to require the Optionee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing. The Optionee agrees to take any and all actions, and consents to
any and all actions taken by the Company and its Subsidiaries, as may be
required to allow the Company and its Subsidiaries to comply with local laws,
rules and regulations in the Optionee’s country of residence (or employment, if
different).





Form approved August 2017
S13US-3
10



--------------------------------------------------------------------------------










APPENDIX A


STOCK OPTION AGREEMENT
Pursuant to the Sysco Corporation 2013 Long-Term Incentive Plan




Terms and Conditions


This Appendix includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if the Optionee works in one of the
countries listed below. If the Optionee is a citizen or resident of a country
other than the one in which the Optionee is currently working, is considered a
resident of another country for local law purposes or if the Optionee transfers
employment and/or residency between countries after the Grant Date, the Company
will, in its discretion, determine the extent to which the terms and conditions
herein will be applicable to the Optionee.


Certain capitalized terms used but not defined in this Appendix have the same
meanings set forth in the Plan and/or the Agreement, as applicable.
Notifications
This Appendix also includes information regarding securities, exchange control
and certain other tax or legal issues of which the Optionee should be aware with
respect to the Optionee’s participation in the Plan. The information is based on
the securities, exchange control and other laws in effect in the respective
countries as of August 2017. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Optionee not rely on the
information in this Appendix as the only source of information relating to the
consequences of the Optionee’s participation in the Plan because the information
may be out of date when the Option vests, Stock are issued to the Optionee
and/or the Optionee sells Stock acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation and the Company is not in a
position to assure the Optionee of a particular result. Accordingly, the
Optionee is advised to seek appropriate professional advice as to how the
relevant laws in the Optionee’s country may apply to his or her situation.
Furthermore, additional privacy laws may apply in the Optionee’s country.


Finally, if the Optionee is a citizen or resident of a country other than the
one in which the Optionee is currently working, is considered a resident of
another country for local law purposes or if the Optionee transfers employment
and/or residency between countries after the Option Date, the information
contained herein may not be applicable to the Optionee in the same manner.


Form approved August 2017
S13US-3
A1

--------------------------------------------------------------------------------











UNITED STATES OF AMERICA


Terms and Conditions


When exercised, all or a portion of this Option may be an incentive stock
option, governed by Section 422 of the Internal Revenue Code of 1986, as
amended.


By accepting this Option, Optionee further acknowledges receipt of the Plan
Prospectus, which contains important information, including a discussion of
federal tax consequences.


BELGIUM


Terms and Conditions


Nature of Option


Section 9.f) shall be replaced with the following:


‘this Option and any income derived therefrom, are not paid in lieu of, and are
not intended to replace, any pension rights or compensation and are not part of
compensation or salary for the purposes of calculating any bonuses, long-service
awards, life or accident insurance benefits, pension or retirement welfare
benefits or similar payments;’


Section 9(g) shall be replaced with the following:


‘for the purposes of the Option, the Optionee’s employment or service
relationship will be considered terminated as of the last day of employment with
the Company or any Affiliated Company (regardless of the reason for termination
and whether or not later to be found invalid or in breach of employment laws in
the jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, the Optionee’s right to vest in the
Option under the Plan, if any, will terminate as of such date;’


Offer Document
 
The Optionee must accept the Option in writing either (i) within 60 days of the
offer (for tax at offer), or (ii) after 60 days of the offer (for tax at
exercise) by completing the below Belgium Offer Document. The Optionee should
consult a personal tax advisor with respect to completing the Offer Document.
 
Notifications
 
Foreign Asset/Account Reporting Information
 
The Optionee is required to report any taxable income attributable to the Option
on his or her annual tax return. Additionally, Belgian residents are required to
report any security or bank accounts (including brokerage accounts) maintained
outside of Belgium on their annual tax return. In a separate report, they will
be required to provide the National Bank of Belgium with certain details
regarding such foreign accounts.
 
Tax Information
 
This section is intended to advise the Optionee of potential tax impact of
certain actions or inactions under Belgian law. This section is applicable to
any Optionee who is subject to income tax in Belgium, including residents. The


Form approved August 2017
S13US-3
A2

--------------------------------------------------------------------------------







Optionee is urged to consult their personal tax advisers when considering all
matters regarding the Option grant set forth in the Agreement.
 
Options accepted in writing within 60 days following the offer date
 
At grant: Options that are accepted in writing within 60 days following the
offer date are taxable on the 60th day following the date of the offer. The
taxable benefit will be calculated as a percentage of the closing market price
of the underlying shares on the last trading day preceding the date of offer,
plus any excess of the closing market price over the exercise price. The
Optionee acknowledges that these taxes are required to be paid even if the
Option is later forfeited for any reason, including without limitation
termination of employment, and/or the Optionee is not actually able to realize
value from the Option. The tax paid may not be refunded by the Belgian revenue
agency. The Belgian Employer will report the taxable amount for the year in
which the 60th day after the offer date occurs, and will withhold income tax and
social security, if any, on the taxable amount.


At exercise: Generally, no taxation. However, if a written undertaking was made
at the time of the offer not to exercise the Option prior to the end of the
third calendar year following the calendar year of the offer date and the
Optionee breaches the written undertaking, additional tax will be due at
exercise. Further, if shares of Stock are immediately sold upon exercise to
cover the exercise price, a stock exchange tax may be payable (see below).


At sale: Generally, the Optionee will not be subject to capital gains taxation
at the time of sale of the shares of Stock. However, the sale proceeds will
likely be subject to a stock exchange tax. If the Optionee’s shares of Stock are
held by a Belgian financial intermediary at the time of sale, that intermediary
may withhold the stock exchange tax. If the stock exchange tax is not withheld,
the Optionee will be responsible for filing a stock exchange tax return and
paying the stock exchange tax.


Social security: The Option should not be subject to social security
contributions, unless the Option is “in the money” as of the offer date.


Options accepted after the 60th day following the offer date
 
At grant: In principle, under current guidance from the Belgian tax authorities,
no Belgian tax consequences.
 
At exercise: According to current guidance from the Belgian Minister of Finance,
Options that are accepted after the 60th day following the offer date are not
subject to taxation at grant, but to taxation at exercise. The taxable benefit
is the difference between the actual value of the shares of Stock at exercise
less the exercise price. The Belgian Employer will report the taxable benefit
and withhold income tax and social insurance contributions at the time of
exercise. The Optionee will also need to report the income and pay any taxes
that are due. Further, if shares of Stock are immediately sold upon exercise to
cover the exercise price, a stock exchange tax may be due (see below).
 
At sale: Generally, the Optionee will not be subject to capital gains taxation
at the time of sale of the shares of Stock. However, the sale proceeds will
likely be subject to a stock exchange tax. If the Optionee’s shares of Stock are
held by a Belgian financial intermediary at the time of sale, that intermediary
may withhold the stock exchange tax. If the stock exchange tax is not withheld,
the Optionee will be responsible for filing a stock exchange tax return and
paying the applicable stock exchange tax.


Social security: Social security contributions will be due on the Option income
at the time of exercise.
 
Declining Options
 
If the Optionee declines the Option, no tax will be owed at any time, but the
Option will be declared null and void.
 


Form approved August 2017
S13US-3
A3

--------------------------------------------------------------------------------







Special note for international service associates
 
Individuals resident in Belgium who are on international assignment under a
Company or an Affiliated Company program are requested to accept the Option
after 60 days of the date of offer. Should an international assignee accept the
Option prior to 60 days from the date of offer, any taxes due on the grant of
the Option shall be the international assignee’s personal responsibility and
shall not be covered by a tax equalization policy, if any.
  
Belgium Offer Document
 
Sign here to accept or decline the grant:
 
Check one of the following three lines:
 
1. _____________ Accept within 60-day period
 
I hereby accept within the 60-day period (before [date – 60 days after Option
Offer Date]). By accepting the Option within 60 days of the date of the offer,
the Option will be taxed at the time of grant (more specifically, on the 60th
day after the offer date).
 
If you have selected Option 1, please select one of the following:
 
_______ ACCEPT ALL: I hereby accept 100% of the Option granted in accordance
with and subject to the terms and conditions of this Agreement and the Plan,
acknowledge that I have read this Agreement and the Plan, and agree to be bound
by this Agreement, the Plan and the actions of the Committee.
 
_______ ACCEPT PART: I hereby accept part of the Option granted in accordance
with and subject to the terms and conditions of this Agreement and Plan. I
ACCEPT ONLY ____ SHARES UNDERLYING THE OPTION GRANT. I acknowledge that I have
read this Agreement and the Plan, and agree to be bound by this Agreement, the
Plan and the actions of the Committee. I decline the remaining number of shares
underlying the Option grant.


Three-year undertaking: If you are accepting the Option in writing within the
60-day period and wish to have the Option subject to a lower valuation for
Belgium tax purposes pursuant to article 43, §6 of the Belgian law of 26 March
1999, you may agree and undertake to (a) not exercise the Option before the end
of the third calendar year following the calendar year in which the offer date
falls, and (b) not transfer the Option under any circumstances (except in the
event of your death). If you wish to take this undertaking, you must sign below.


Optionee’s Signature     ___________________


Optionee’s Printed Name ___________________


3. _____________ Accept after the 60-day period
 
I accept after the 60-day period (a date no less than the 61st date following
the offer date). By accepting the Option at least 60 days after the date of the
offer, under current guidance from the Belgian tax authorities, the Option will
be taxed at the time Option is exercised. The taxable benefit is the difference
between the actual value of the shares of Stock at exercise less the exercise
price. The Company and its Affiliated Companies make no guarantee of any tax
consequences to the Optionee, as laws and guidance may change.
 
3. _____________ DECLINE ALL: I hereby decline all of the Option granted.
 
 
 
 


Form approved August 2017
S13US-3
A4

--------------------------------------------------------------------------------







Optionee Signature    ___________________
 
 
 
Date of Signature        ___________________
 
 
Warning: If the Optionee does not accept all or part of the grant by checking
the first or second line, signing above, and returning this Agreement prior to
the date that is 90-days following the Grant Date, then the Company may declare
the Option grant null and void. Also, in the unfortunate event that death occurs
before this Agreement has been so accepted then this Option grant will be
voided, which means the Option cannot be transferred to the Optionee’s heirs
pursuant to the Optionee’s will or the laws of descent and distribution.
 
INSTRUCTIONS FOR RETURNING SIGNED GRANT AGREEMENT:
 
Deliver to: Vice-President, Total Rewards, Sysco Corporation. Attention: Stock
Plan Administration, 1390 Enclave Parkway, Houston, Texas 77077, USA.


CANADA


Terms and Conditions


Termination of Employment


The following provision supplements Section 9(g) of the Agreement:


In the event of the Optionee’s termination of employment for any reason (whether
or not later found invalid or in breach of local employment laws or the terms of
the Optionee’s employment agreement, if any), any unvested portion of the Option
shall be immediately forfeited without consideration. For purposes of the
preceding sentence, the Optionee’s right to vest in the Option will terminate
effective as of the earlier of the following dates: (i) the date on which the
Optionee’s employment is terminated; (ii) the date the Optionee receives written
notice of termination of employment from the Company or one of its Subsidiaries;
or (iii) the date the Optionee is no longer actively providing services to the
Company or one of its Subsidiaries. The right to vest in and exercise the Option
(as discussed above) will not be extended by any notice period (e.g., active
service would not include any contractual, statutory or common law notice period
or period during which the Optionee is in receipt of pay in lieu of such notice
or severance pay, or any period of “garden leave” or similar period mandated
under Canadian laws or the terms of the Optionee’s employment or service
agreement, if any). The Committee shall have the exclusive discretion to
determine when the Optionee is no longer actively providing services for
purposes of the Optionee (including whether the Optionee may still be considered
to be providing services while on a leave of absence).
Data Privacy
The following provision supplements Section 13 of the Agreement:


The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Optionee further authorizes the Company, any Affiliated Companies and any
stock plan service provider that may be selected by the Company to assist with
the Plan to disclose and discuss the Plan with their respective advisors. The
Optionee further authorizes the Company and any Affiliated Companies to record
such information and to keep such information in the Optionee’s employee file.
Language Consent
The following terms and conditions apply to the Optionee if resident in Quebec:


Form approved August 2017
S13US-3
A5

--------------------------------------------------------------------------------







The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Consentement relatif à la langue utilisée
 
Les parties reconnaissent avoir exigé que cette convention («Agreement») soit
rédigée en anglais, ainsi que tous les documents, avis et procédures
judiciaires, éxécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à la présente.  
Payment of Exercise Price and Taxes
Notwithstanding anything to the contrary in the Plan or in Sections 7 or 10 of
this Agreement, no Tax-Related Items may be paid by delivery of shares of Stock
or by having the Company withhold or retain shares of Stock otherwise issuable
upon exercise of the Option.
Notwithstanding anything to the contrary in the Plan or in Section 7 of this
Agreement, the exercise price of the Option may not be paid by delivery of
shares of Stock or by having the Company withhold or retain shares of Stock
otherwise issuable upon exercise of the Option.


Notifications
 
Securities Law Information
 
The Optionee is permitted to sell Shares acquired through the Plan through the
designated broker appointed by the Company, provided the resale of Shares
acquired under the Plan takes place outside of Canada through the facilities of
a stock exchange on which the Shares are listed (i.e., New York Stock Exchange).
 
Foreign Asset/Account Reporting Information
 
Canadian residents are required to report any foreign property (e.g., Shares
acquired under the Plan and possibly unvested Options) on form T1135 (Foreign
Income Verification Statement) if the total cost of their foreign property
exceeds C$100,000 at any time in the year. It is the Optionee’s responsibility
to comply with these reporting obligations, and the Optionee should consult his
or her own personal tax advisor in this regard.


COSTA RICA


There are no country-specific provisions.


FRANCE
 
Terms and Conditions


Option Not Qualified
 
The Option is not granted under the French specific regime provided by Articles
L225-177-1 and seq. of the French commercial code.
 
Language Consent
 
By accepting the Option, the Optionee confirms having read and understood the
documents relating to this grant (the Plan and the Agreement) which were
provided in English language. The Optionee accepts the terms of those documents
accordingly. The Optionee confirms that the Optionee has a good knowledge of the
English language.
 


Form approved August 2017
S13US-3
A6

--------------------------------------------------------------------------------







En acceptant l’Option, le Titulaire de l’Option confirme avoir lu et compris les
documents relatifs à cette Option (le Plan et ce Contrat) qui ont été fournis en
langue anglaise. Le Titulaire de l’Option accepte les termes de ces documents en
connaissance de cause. Etant précisé que le Titulaire de l’Option a une bonne
maîtrise de la langue anglaise
 
Notifications


Foreign Asset/Account Information


The Optionee may hold shares of Stock acquired upon exercise of the Option, any
proceeds resulting from the sale of shares of Stock or any dividends paid on
such shares of Stock outside of France, provided the Optionee declares all
foreign bank and brokerage accounts (including any accounts that were opened or
closed during the tax year) with his or her annual income tax return. Failure to
complete this reporting may trigger penalties for the resident.
 
 IRELAND
 
Exercise Period


The following provisions shall supplement Section 6 of the Agreement:


‘Solely for the purposes of this Agreement, and not withstanding anything to the
contrary in the Plan, the Optionee’s employment or service will be deemed to
terminate, and severance of Optionee’s employment relationship will be deemed to
occur, on the date that the Optionee ceases to be actively employed by or
actively provide services to the Company or any of its Subsidiaries.
Accordingly, in the event of termination of the Optionee’s employment or
service, the Option shall cease to vest, and the exercise period following
severance of the Optionee’s employment relationship shall be measured from, the
date of cessation of active employment or service and shall not be extended by
any notice period mandated or implied under local law, contract or otherwise
during which the Optionee is not actually actively employed or providing
services or during or for which the Optionee receives pay in lieu of notice or
severance pay or is on garden leave or similar leave. The Company shall have the
sole discretion to determine when the Optionee is no longer actively employed or
actively providing services for purposes of this Agreement, without reference to
any other agreement, written or oral, including the Optionee’s contract of
employment or service.’


Responsibility for Tax


The following provisions shall supplement Section 10 of the Agreement:


‘Regardless of any action the Company (or any Subsidiary) takes with respect to
any or all Taxes, the Optionee acknowledges that the ultimate liability for all
Taxes is and remains the Optionee’s responsibility and may exceed the amount
actually withheld by the Company (or any Subsidiary). the Optionee further
acknowledges that the Company and its Subsidiaries (including the Optionee’s
employer) (i) make no representations or undertakings regarding the treatment of
any Taxes in connection with any aspect of the Option, including the grant,
vesting or exercise of the Option or the subsequent sale of any shares of common
stock acquired at exercise; and (ii) do not commit to, and are under no
obligation to, structure the terms of the grant or any aspect of the Option to
reduce or eliminate the Optionee’s liability for Taxes or achieve any particular
tax result. Further, if the Optionee is subject to taxation in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, as applicable, the Optionee acknowledges that the Company
and/or its Subsidiaries (including the Optionee’s employer or former employer,
as applicable) may be required to withhold or account for Taxes in more than one
jurisdiction.’




Form approved August 2017
S13US-3
A7

--------------------------------------------------------------------------------







Terms and Conditions
 
Definitions


The following provision shall be inserted as Section 19(c) of the Agreement:


‘“Taxes” means any income tax or national contributions or any other payroll or
statutory taxes or payment on account of obligations or other payments which the
Committee determines must be withheld, collected or accounted for.’


PANAMA


Notifications
 
Securities Disclaimer
 
The Option and any shares of Stock that the Optionee may acquire at the exercise
of the Option do not constitute a public offering of securities, as they are
available only to eligible employees of the Company and its Subsidiaries.
 SPAIN


Terms and Conditions


When exercised, all or a portion of this Option may trigger Spanish taxation
laws, including the potential application of specific tax benefits, which will
be determined on a case by case basis.


Discretionary Nature of the Plan


By accepting the Option grant, the Optionee consents to participation in the
Plan and acknowledges receipt of a copy of the Plan.


The Optionee understands that the Company has unilaterally, gratuitously and in
its sole discretion granted Options under the Plan to individuals who may be
employees of the Company or its Subsidiaries throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis. Consequently, the Optionee
understands that the Option is granted on the assumption and condition that the
Option and the shares of Stock acquired upon exercise of the Option shall not
become a part of any employment contract (either with the Company or any of its
Subsidiaries) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, the Optionee understands that this grant would not be made to the
Optionee but for the assumptions and conditions referenced above; thus, the
Optionee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Option grant shall be null and void.


The Optionee understands and agrees that, as a condition of the Option grant,
unless otherwise provided in the Agreement, any unvested Option as of the date
the Optionee ceases active employment, and any vested portion of the Option not
exercised within the post-termination exercise period set out in the Agreement,
will be forfeited without entitlement to the underlying shares of Stock or to
any amount of indemnification in the event of termination of the Optionee’s
employment with the Company or any of its Subsidiaries. The Optionee
acknowledges that the Optionee has read and specifically accepts the conditions
referred to in the Agreement regarding the impact of a termination of employment
on the Option.




Form approved August 2017
S13US-3
A8

--------------------------------------------------------------------------------







Termination for Cause


Notwithstanding anything to the contrary in the Plan or the Agreement, “Cause”
shall be defined as set forth in the Plan, regardless of whether a termination
of employment is considered a fair termination (i.e., “despido procedente”)
under Spanish legislation.
Language Consent
By accepting the Option, the Optionee confirms having read and understood the
documents relating to this grant (the Plan and the Agreement) which were
provided in English language.  The Optionee accepts the terms of those documents
accordingly. The Optionee confirms that the Optionee has a good knowledge of the
English language.
Con la aceptación del Incentivo, el Beneficiario confirma haber leído y
entendido el documento relativo a la concesión de incentivos (el Plan y el
Contrato) que le han sido entregados en inglés. El Beneficiario acepta los
términos de los documentos y confirma que tiene buen conocimiento de la lengua
inglesa.


SWEDEN


Terms and Conditions


Electronic Delivery and Acceptance


In Section 12 of the Agreement, the following sentence shall be deleted:


‘The Optionee acknowledges and agrees that the Company may provide personal
information regarding the Optionee and any award of Options under the Plan,
included but not limited to this Option, to any third party engaged by the
Company to provide administrative or brokerage services related to the Plan.’
UNITED KINGDOM
 
Terms and Conditions


Exercise Period


The following provisions shall supplement Section 6 of the Agreement:


‘Solely for the purposes of this Agreement, and not withstanding anything to the
contrary in the Plan, the Optionee’s employment or service will be deemed to
terminate, and severance of the Optionee’s employment relationship will be
deemed to occur, on the date that the Optionee ceases to be actively employed by
or actively provide services to the Company or any of its Subsidiaries.
Accordingly, in the event of termination of the Optionee’s employment or
service, the Option shall cease to vest, and the exercise period following
severance of the Optionee’s employment relationship shall be measured from, the
date of cessation of active employment or service and shall not be extended by
any notice period mandated or implied under local law, contract or otherwise
during which the Optionee is not actually actively employed or providing
services or during or for which the Optionee receives pay in lieu of notice or
severance pay or is on garden leave or similar leave. The Company shall have the
sole discretion to determine when the Optionee is no longer actively employed or
actively providing services for purposes of this Agreement, without reference to
any other agreement, written or oral, including the Optionee’s contract of
employment or service.’




Form approved August 2017
S13US-3
A9

--------------------------------------------------------------------------------







Responsibility for Taxes
 
The following provisions shall supplement Section 10 of the Agreement:


At the request of the Company at any time before the exercise of an Option, the
Optionee must elect, to the extent permitted by law, and using a form approved
by Her Majesty’s Revenue and Customs (“HMRC”), that the whole or any part of the
liability for national insurance contributions (“NICs”) arising as a result of a
taxable event attributable to the Option or the Optionee’s participation in the
plan shall be transferred to the Optionee.


The Optionee hereby agrees that the Optionee is liable for all Tax-Related Items
and hereby covenants to pay all such Tax-Related Items, as and when requested by
the Company or (if different) the Employer or by HMRC (or any other tax
authority or any other relevant authority). The Optionee also hereby agrees to
indemnify and keep indemnified the Company and (if different) the Employer
against any Tax-Related Items that they are required to pay or withhold on the
Employee’s behalf or have paid or will pay to HMRC (or any other tax authority
or any other relevant authority).
 
Definitions
 
The following provision shall be inserted as Section 19(c) of the Agreement:


‘“Taxes” means any income tax or national contributions or any other payroll or
statutory taxes or payment on account of obligations or other payments which the
Committee determines must be withheld, collected or accounted for.’


 Notifications
Securities Disclosure


This Agreement is not an approved prospectus for the purposes of section 85(1)
of the Financial Services and Markets Act 2000 (“FSMA”) and no offer of
transferable securities to the public (for the purposes of section 102B of FSMA)
is being made in connection with the Plan. The Plan and Options are exclusively
available in the UK to bona fide employees and former employees and any other
Company UK Subsidiary


Form approved August 2017
S13US-3
A10